DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 1, 2021, claims 1, 17 and 22 were amended, and claims 3 and 18 were cancelled. Claims 1, 2, 4-17 and 19-22 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
     Claim 1: in line 18, after “below”, delete “the” and insert --an--. 
Allowable Subject Matter
Claims 1, 2, 4-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 15, the most relevant reference, US 2008/0100566 to Miyasaka et al. (Miyasaka), fails to disclose or suggest a connection part connecting the first capacitance part and the second capacitance part, wherein the connection part overlaps the gap part, and a width of the connection part is less than each width of the first capacitance part and the second capacitance part.
As shown in Figs. 3 and 5, Miyasaka only discloses a display device comprising: 
a base substrate 60;

a capacitance electrode 74 including a first capacitance part positioned between the base substrate 60 and the first pixel electrode 48, a second capacitance part positioned between the base substrate 60 and the second pixel electrode 48 (Fig. 5), and
a first interlayer insulating film 84 positioned between the first pixel electrode 48 and the first capacitance part and between the second pixel electrode 48 and the second capacitance part; 
a common electrode 50; and
an electrophoretic element 52 positioned between the first pixel electrode 48 and the common electrode 50 and between the second pixel electrode 48 and the common electrode 50, wherein 
the first capacitance part overlaps the first pixel electrode 48, 
the second capacitance part overlaps the second pixel electrode 48. 
Re claims 1 and 17, Miyasaka fails to disclose or suggest a display device comprising an organic insulating film positioned between the power supply line and the capacitance electrode, wherein the first interlayer insulating film is in contact with the organic insulating film directly below an edge of the pixel electrode.
As shown in Fig. 5, Miyasaka discloses a first interlayer insulating film 84 positioned between the pixel electrode 48 and the capacitance electrode 74, and an insulating film 82 positioned between the power supply line 10 and the capacitance electrode 74, wherein the first interlayer insulating film 84 is in contact with the insulating film 82 directly below an edge of the pixel electrode 48 (left edge of the pixel electrode). 
However, the insulating layer 82 is not an organic insulating film since it is formed of silicon oxide or silicon nitride (paragraph 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                              June 15, 2021